DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Response to Amendments and Arguments/ Remarks
Applicant's amendments filed on 05/05/2021 has been entered and carefully considered. Claim 2 has been cancelled. Claim 16 is new. Claims 1 and 12 have been amended. Claims 1, 3-14 and 16 have been examined and rejected.

4.	Applicant’s arguments filed on 05/05/2021 with respect to claims 1, 3-14 and 16 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment and filling of the RCE.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over STAUDENMAIER et al. (U.S. PGPub 2015/0281742) in view of Onomatsu (U.S. 2004/0213543) in view of Priesterjahn et al. (U.S. PGPub 2015/0206422) in view of Alperovitch et al. (U.S. PGPub 2008/0178288).
As per claims 1 and 12,
STAUDEMAIER teaches a method for monitoring data related to broadcasting and/or streaming, the method comprising: providing broadcasting and/or streaming data having at least one still image, the at least one still image being either an intended still image that is not indicative of an error or an unintended still image that is indicative of an error; detecting said at least one still image within the broadcasting and/or streaming data (STAUDEMAIER , see paragraphs 0020-0021, 0028-0033, 0045, 0051 and 0064-0072, an output terminal 16 of the output interface 13, the processed digital video stream X2 may be tapped, any kind of display device such as a screen, monitor, display or the like, processed digital video stream X2 may also be tapped from a tap 17 between the processing circuit 12 and the output interface 13 and forwarded to the hang-up detecting circuit 14 hang-up detecting circuit can be implemented in any manner suitable for the specific implementation, and may be arranged to detect a fault 
STAUDEMAIER exclusively fails to teach the at least one still image being either an intended still image that is not indicative of an error or an unintended still image that is indicative of an error;
In  similar field of endeavor Onomatsu teaches the at least one still image being either an intended still image that is not indicative of an error or an unintended still image that is indicative of an error (Onomatsu see para 0034-0035 control portion 10 detects that image 18 is displayed based on the input of the signal notifying that updating of an image data inside buffer is stopped from decoder 5, then it determines 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER with the teaching of Onomatsu as doing so would provide an efficient still image display function to notify a user of the still state is displayed intentionally, not erroneously in a broadcast (Onomatsu see para 006-008).
STAUDEMAIER in view of Onomatsu exclusively fails to teach comparing the still image detected with a preselected whitelist of intended still images by using image processing techniques, wherein the still image detected is compared with all images being in the whitelist in order to identify if the still image detected corresponds to one of the whitelist; outputting a still image alarm automatically provided that the still image detected is not in the whitelist; and suppressing a still image alarm automatically provided that the still image detected is determined to be one of said intended still images of the whitelist of intended still images, thereby suppressing a false still image alarm.
In a field of Avoiding false alarms in a monitoring system Priesterjahn teaches comparing the still image detected with a preselected whitelist of intended still images by using image processing techniques, wherein the still image detected is compared with all images being in the whitelist in order to identify if the still image detected corresponds to one of the whitelist; outputting a still image alarm automatically provided 
and suppressing a still image alarm automatically provided that the still image detected is determined to be one of said intended still images of the whitelist of intended still images, thereby suppressing a false still image alarm(Priesterjahn see para 0016device for avoiding false alarms which is configured, in the event of an alarm, to compare the alarm images from the camera from which the alarm was derived with templates which are stored on the ATM and which characterise a false alarm, and if a correlation with the templates can be established, to ignore the alarm).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER in view of Onomatsu with the teaching of Priesterjahn as doing so would provide an efficient way to detecting and ignoring false alarm of mismatch in image comparison (Priesterjahn see paragraphs 0013, 0014).

STAUDEMAIER in view of Onomatsu in view of Priesterjahn exclusively fails to teach comparing the still image detected with a preselected whitelist of intended still images; 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER in view of Onomatsu in view of Priesterjahn with the teaching of Alperovitch as doing so would provide an efficient method of receiving an incoming communication containing one or more images and analyzing the content of the one or more images to determine whether the incoming communication comprises an unwanted communication to 
As per claim 3, 
STAUDEMAIER in view of Onomatsu in view of Priesterjahn in view of Alperovitch teaches the method  teaches the method according to Claim 1, wherein the whitelist is predefined (Alperovitch, see paragraphs 0094-0096 and 0099-0101, and claim 25, as shown in fig. 14 scenario for detecting unwanted images, though it is described as image spam same algorithm can be used to determine unwanted or unintended still image in any technology, further claim 25 describe  "The method of claim 1, wherein analyzing the communication comprises determining whether the image is legitimate by comparing the image to a set of whitelisted images" , which teaches the unwanted image is determined by comparing the still image with a pre-selected whitelist of images, the anomalous image is unintended where if the analysis does not find any anomaly the image is as compared known reputable images to determine similarity to reputable images (as whitelisted preselected images), fig. 15 b describe the process finding unwanted images by analyzing the features of an image to extract features analyzing the characteristics of a message to determine a level of similarity of a number of features to the features of stored unwanted images, the image features can also be analyzed for comparison with known reputable images (whitelist) to determine similarity to reputable images (intended images)).

As per claim 4, 


7.	Claims 5-11, 13, 14 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over STAUDENMAIER et al. (U.S. PGPub 2015/0281742) in view of Onomatsu (U.S. 2004/0213543) in view of in view of Priesterjahn et al. (U.S. PGPub 2015/0206422) in view of Kosciewicz (U.S. PGPub 2012/0260277).
As per claims 5-6, 

In a similar field of endeavor Kosciewicz teaches, wherein a threshold value is provided that is used for comparing the still image detected and the images in the whitelist, wherein the operator is enabled to set the threshold value (Kosciewicz, see paragraphs 0047-0050, defined during a set up procedure, each listed stream is checked 402 by a client and a filmstrip type image is stored in database 130 for each checked stream, and afterwards the video integrity of each stream is checked by server 100 using the saved filmstrip images, the server downloads a filmstrip image 404 and cuts the retrieved image into a time series of frames 406, each captured video frame of the series is then processed to determine an average red, green, blue and black value for the frame (step 408), there is a comparison of a motion detection value or values against one or more predetermined or user-defined thresholds (416), if the check at step 418 fails the system determines whether or not the number of errors has reached a threshold (420), if so sending an (email) alert 422, and if not updating the data for the checked multimedia stream in database 110 (step 424).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER in view of Onomatsu in view of Priesterjahn in view of Alperovitch with the teaching of 

As per claims 7-11 and 13-14,
STAUDEMAIER in view of Onomatsu in view of Priesterjahn in view of Alperovitch teaches the method according to Claim1, yet fails to teach wherein a loss of sound is detected within the broadcasting and/or streaming data in order to identify a possible error and wherein the loss of sound detected is combined with the still image detection in order to verify if the loss of sound and the still image occur simultaneously,  wherein a silence alarm is suppressed provided that the still image detected is in the whitelist,  wherein a silence alarm is output provided that the still image detected is not in the whitelist  wherein a silence alarm is output provided that no still image is detected simultaneously.  
In a similar field of endeavor Kosciewicz teaches wherein a loss of sound is detected within the broadcasting and/or streaming data in order to identify a possible error and wherein the loss of sound detected is combined with the still image detection in order to verify if the loss of sound and the still image occur simultaneously,  wherein a silence alarm is suppressed provided that the still image detected is in the whitelist,  wherein a silence alarm is output provided that the still image detected is not in the whitelist  wherein a silence alarm is output provided that no still image is detected simultaneously (Kosciewicz  see paragraphs 0040, and 0051-0062, the client checks the audio streams and determines whether or not a particular stream is "good" (. without detected errors) but the server analyses the stills from the captured video to determine 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER in view 

As per claim 16,
STAUDEMAIER teaches method for monitoring data related to broadcasting and/or streaming, the method comprising: providing broadcasting and/or streaming data having at least one still image, the at least one still image being either an intended still image that is not indicative of an error or an unintended still image that is indicative of an error; detecting said at least one still image within the broadcasting and/or streaming data(STAUDEMAIER , see paragraphs 0020-0021, 0028-0033, 0045, 0051 and 0064-0072, an output terminal 16 of the output interface 13, the processed digital video stream X2 may be tapped, any kind of display device such as a screen, monitor, display or the like, processed digital video stream X2 may also be tapped from a tap 17 between the processing circuit 12 and the output interface 13 and forwarded to the hang-up detecting circuit 14 hang-up detecting circuit can be implemented in any manner suitable for the specific implementation, and may be arranged to detect a fault in the processed digital video stream X2, the structure and functionality of the detecting circuit 14 will be described in more detail with reference to the examples of fig. 2 and, as shown in fig. fig. 3, a method for processing and outputting a digital video stream may comprise in one embodiment detecting a fault in the digital video stream. The hang-up detection circuit 14 may for example perform a detection as illustrated in fig. 3, instep step S1 the checksum CS(i) for frame i of the processed digital video stream X2 is 
STAUDEMAIER exclusively fails to the at least one still image being either an intended still image that is not indicative of an error or an unintended still image that is indicative of an error;
In  similar field of endeavor Onomatsu teaches the at least one still image being either an intended still image that is not indicative of an error or an unintended still image that is indicative of an error (Onomatsu see para 0034-0035 control portion 10 detects that image 18 is displayed based on the input of the signal notifying that updating of an image data inside buffer is stopped from decoder 5, then it determines that it must present information by graphic data with OSD 51 that updating of the image is intentionally, not erroneously, stopped (YES at S2) generating intentional still image  and provides it to OSD 51, as shown in FIG. 3, text image 19 of "STILL" is displayed to be superimposed on still image 18 by OSD 51);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER with the 
STAUDEMAIER in view of Onomatsu exclusively fails to teach comparing the still image detected with a preselected whitelist of intended still images, wherein the images being in the whitelist are prerecorded images at least partly, wherein a threshold value is provided that is used for comparing the still image detected and the images in the whitelist, and wherein the threshold value indicates the required matching of the still image detected and one of the images being in the whitelist during the comparison step; and suppressing a still image alarm automatically provided that the still image detected is determined to be one of said intended still images of the whitelist of intended still images.
In a field of Avoiding false alarms in a monitoring system Priesterjahn teaches comparing the still image detected with a preselected whitelist of intended still images, wherein the images being in the whitelist are prerecorded images at least partly, wherein a threshold value is provided that is used for comparing the still image detected and the images in the whitelist, and wherein the threshold value indicates the required matching of the still image detected and one of the images being in the whitelist during the comparison step (Priesterjahn, see paragraph 0016, device for avoiding a false alarm receives the alarm from the alarm module and checks the images generated by the alarm module against the templates representing a false alarm, then an image comparison takes place in which both one image and a series of images, and whole videos, may be compared with each other. It is also conceivable that several images 
and suppressing a still image alarm automatically provided that the still image detected is determined to be one of said intended still images of the whitelist of intended still images (Priesterjahn see para 0016device for avoiding false alarms which is configured, in the event of an alarm, to compare the alarm images from the camera from which the alarm was derived with templates which are stored on the ATM and which characterise a false alarm, and if a correlation with the templates can be established, to ignore the alarm).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER in view of Onomatsu with the teaching of Priesterjahn as doing so would provide an efficient way to detecting and ignoring false alarm of mismatch in image comparison (Priesterjahn see paragraphs 0013, 0014).
STAUDEMAIER in view of Onomatsu in view of Priesterjahn exclusively fails to teach comparing the still image detected with a preselected whitelist of intended still images; 
In a similar field of endeavor Alperovitch teaches comparing the still image detected with a preselected whitelist of intended still images (Alperovitch, see paragraphs 0094-0096 and 0099-0101, and claim 25, as shown in fig. 14 scenario for detecting unwanted images, though it is described as image spam same algorithm can be used to determine unwanted or unintended still image in any technology, further claim 25 describe  "The method of claim 1, wherein analyzing the communication 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER in view of Onomatsu in view of Priesterjahn with the teaching of Alperovitch as doing so would provide an efficient method of receiving an incoming communication containing one or more images and analyzing the content of the one or more images to determine whether the incoming communication comprises an unwanted communication to perform an action on the communication based upon the result of analyzing the communication (Alperovitch see paragraphs 0006-0007).
STAUDEMAIER in view of Onomatsu in view of Priesterjahn with the teaching of Alperovitch wherein a threshold value is provided that is used for comparing the still image detected and the images in the whitelist, and wherein the threshold value 
In a similar field of endeavor Kosciewicz teaches, wherein a threshold value is provided that is used for comparing the still image detected and the images in the whitelist, and wherein the threshold value indicates the required matching of the still image detected and one of the images being in the whitelist during the comparison step (Kosciewicz, see paragraphs 0047-0050, defined during a set up procedure, each listed stream is checked 402 by a client and a filmstrip type image is stored in database 130 for each checked stream, and afterwards the video integrity of each stream is checked by server 100 using the saved filmstrip images, the server downloads a filmstrip image 404 and cuts the retrieved image into a time series of frames 406, each captured video frame of the series is then processed to determine an average red, green, blue and black value for the frame (step 408), there is a comparison of a motion detection value or values against one or more predetermined or user-defined thresholds (416), if the check at step 418 fails the system determines whether or not the number of errors has reached a threshold (420), if so sending an (email) alert 422, and if not updating the data for the checked multimedia stream in database 110 (step 424).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of STAUDEMAIER in view of Onomatsu in view of Priesterjahn in view of Alperovitch with the teaching of Kosciewicz as doing so would provide an efficient way to for monitoring the quality of multimedia data streams (Kosciewicz see paragraphs 0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457